Per Curiam.

Under the provisions of paragraph (a) of subdivision 1 of section 4 of the State Residential Rent Law (L. 1946, ch. 274, as amd. by L. 1950, ch. 250), landlords were not entitled to collect more than the amount of rent which was payable on March 1, 1949, viz., $45.25, for the month of August, 1950. Landlords were entitled, however, to judgment for the balance of the accrued increases in rent amounting to $13.68 for the period from November 15,1948, to April 30,1950, as authorized by the Office of Housing Expediter (O. H. E.) order of July 14. *7911949. (Teeval Co. v. Stern, 301 N. Y. 346; Wasservogel v. Meyerowitz, 300 N. Y. 125.) The O. H. E. order of July 18, 1950, was ineffectual, since it was issued after Federal control had been terminated by the State rent control statute, effective May 1,1950.
The validity of Amendment No. 8 to section 51 of the Bent and Eviction Eegulations promulgated by the Temporary State Housing Bent Commission is not open to attack here but pursuant to sections 7 and 8 of the State Besidential Bent Control Law, may be challenged in accordance with article 78 of the Civil Practice Act.
The final order and judgment should be unanimously modified upon the law by awarding to landlords delivery of possession of the premises described in the petition by reason of nonpayment of $45.25 rent, and by increasing the amount of rent due the landlords from the sum of $45.25 to $58.93, for which judgment is directed in favor of landlords, with appropriate costs in the court below; and as so modified, final order and judgment affirmed, without costs of this appeal.
Steinbrink, Fennelly and Bubensteih, JJ., concur.
Final order and judgment accordingly.